On order of the Court, the application for leave to appeal the October 18, 2018 order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE in part the March 22, 2018 order of the Wayne Circuit Court. Contrary to the trial court's findings, the motion for relief from judgment is based in part on affidavits that were not previously presented to the trial court. Therefore, we REMAND this case to the trial court for reconsideration of the defendant's September 18, 2017 motion for relief from judgment as it relates to the affidavits. In all other respects, leave to appeal is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
We do not retain jurisdiction.